  Case: 4:19-cv-00147-HEA Doc. #: 14 Filed: 02/05/19 Page: 1 of 1 PageID #: 66



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

BARBARA ROSENBLOOM, individually, )
and on behalf of all others similarly situated, )
                                                )
       Plaintiff,                               )
                                                )
vs.                                             )    Cause No. 4:19-CV-00147-HEA
                                                )
NATIONAL HEALTH PLANS &                         )
BENEFITS AGENCY, LLC,                           )
                                                )
       Defendant.                               )

                            NOTICE OF VOLUNTARY DISMISSAL

        COMES NOW Plaintiff Barbara Rosenbloom, through her counsel of record, and pursuant

to FED. R. CIV. P. 41(a), hereby voluntarily dismisses this action without prejudice.

                                                         BUTSCH ROBERTS & ASSOCIATES LLC

                                                     By: /s/ Christopher E. Roberts
                                                        David T. Butsch #37539
                                                        Christopher E. Roberts #61895
                                                        231 South Bemiston Ave., Suite 260
                                                        Clayton, MO 63105
                                                        (314) 863-5700 (telephone)
                                                        (314) 863-5711 (fax)
                                                        butsch@butschroberts.com
                                                        roberts@butschroberts.com

                                                         Attorneys for Plaintiff



                                  CERTIFICATE OF SERVICE

        I hereby certify that on February 5, 2019, a copy of the foregoing was filed electronically
with the Clerk of the Court to be served by operation of the Court’s electronic filing system upon
all counsel of record.

                                                      /s/ Christopher E. Roberts
